Citation Nr: 1523961	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 1993, for the award of a 30 percent disability rating for bilateral flatfoot with hallux rigidus.

2.  Entitlement to increases in the 'staged' ratings assigned for bilateral flatfoot with hallux rigidus (currently rated 30 percent disabling prior to April 3, 2009; 100 percent disabling from April 3, 2009 to May 31, 2009; and 30 percent disabling from June 1, 2009), to include the issue of whether a greater period of a temporary total rating for convalescence is warranted.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veteran Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to January 1987, and from January 1988 to March 1993.  This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in June 2009 (awarding a temporary 100 percent disability rating for bilateral foot disability for a period, but denying further increased ratings for the foot disability) and November 2009 (denying "an earlier effective date for the evaluation of flatfoot, bilateral" and denying TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file has since been transferred to the RO for Atlanta, Georgia.

The Veteran testified at a Travel Board hearing in January 2015.  The transcript of this hearing is of record.

The Board notes that the Veteran recently appointed a new representative to assist him in this appeal, making a new appointment by filing a VA Form 21-22 in January 2015.  The newly appointed representative has been recognized and identified on the title page of this decision.

The issue of entitlement to service connection for a knee disability, claimed as secondary to service-connected bilateral foot disability, has been raised during the Veteran's testimony on the record during his Board hearing in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The Board notes that service connection has previously been denied for a right knee disability in a September 2008 RO rating decision.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The characterization of the appeal by the AOJ has led to some confusion in this case.  In this decision, and as discussed during the January 2015 Board hearing, the Board seeks to clarify the characterization of the issues for consideration to resolve the confusion and fully contemplate the Veteran's contentions on appeal.  As discussed in more detail in the remand section, below, the Board recognizes that the Veteran's intentions appear to have centered around a desire for an expanded period of a temporary total disability rating and also for increased disability compensation for periods beyond the scope of the temporary total disability rating.  As discussed in the remand section, the Board finds that the Veteran has initiated an appeal arising originally from his June 2008 claim for an increased disability rating for his bilateral foot disability.  The Veteran filed a notice of disagreement (NOD) in December 2009, disagreeing with the limited extent of a June 2009 RO grant of benefits (awarding a temporary total disability rating), seeking a higher rating for a greater period of time.  This pending increased rating issue on appeal has yet to be properly addressed by the AOJ in a statement of the case (SOC).

As discussed below, the only SOC issued in connection with this appeal (in February 2010) characterizes the issue somewhat unclearly; it appears to present the issue as featuring a claim seeking an earlier effective date for the disability rating assigned for the bilateral foot disability (an issue arising from the November 2009 RO rating decision).  The Board seeks to clarify the confusion raised by the characterization of this appeal at the AOJ, and to ensure full and complete contemplation of both (1) the appeal issues raised by the Veteran's contentions, and (2) the issue as somewhat confusingly characterized in the AOJ's adjudication.  Accordingly, the Board here remands the Veteran's claim for an increased rating to be appropriately addressed in an SOC.  This remanded issue includes a period arising from the Veteran's increased rating claim in June 2008, including any questions of rating effective dates for assignment during that period (including with regard to the temporary total rating period).  To the extent that the characterization of the appeal by the February 2010 SOC suggests contemplation of revision of effective dates for bilateral foot disability ratings beyond the period arising from the June 2008 claim, the Board shall formally resolve this issue with a final decision, below.  The Board notes that only one foot disability rating effective date exists  (the original rating effective date) outside of the scope of the increased rating appeal that is being remanded.

Finally, the Veteran's claim of entitlement to a TDIU (raised in connection with the increased rating claim on appeal and addressed in the November 2009 RO rating decision) has been distinctly recognized by the Board as an issue in appellate status (in conjunction with the increased rating issue) and it is addressed in the remand section, below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to increases in the 'staged' ratings assigned for bilateral flatfoot with hallux rigidus and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to service connection for flat feet with assignment of a 30 percent initial rating, effective May 27, 1993, in a February 1994 RO rating decision.

2.  The claim currently on appeal seeking an earlier effective date for the award of a 30 percent disability rating for bilateral flatfoot arises from no claim filed earlier than the Veteran's June 2008 claim seeking an increased disability rating for his bilateral flatfeet.



CONCLUSIONS OF LAW

1.  The February 1994 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The claim of entitlement to an effective date earlier than May 27, 1993, for the award of a 30 percent disability rating for bilateral flatfoot with hallux rigidus lacks legal merit and is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

'Freestanding' earlier effective date claim

The Veteran was granted entitlement to service connection for bilateral flatfoot with hallux rigidus, effective May 27, 1993, in a February 1994 RO rating decision.  Notice of the decision was mailed to the Veteran in February 1994.

No further correspondence on this matter was received within a year of the February 1994 decision.  No new and material evidence was submitted on this matter within a year of the February 1994 decision.  The Veteran does not contend otherwise.  As such, the February 1994 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In June 2009, the RO issued a rating decision awarding the Veteran a temporary 100 percent rating for his bilateral foot disability effective from April 3, 2009 to June 1, 2009 on the basis of convalescence from surgical treatment for the disability (with a 30 percent rating in effect thereafter), denying the Veteran's claim for an increased rating to any extent further increases were sought.  The Veteran filed an NOD in June 2009.  The RO issued a November 2009 rating decision denying claims including one characterized as: "Entitlement to an earlier effective date for the evaluation of flatfoot, bilateral with hallux rigidus."  The RO then interpreted the Veteran's new December 2009 NOD as initiating an appeal on the issue of "Entitlement to an earlier effective date for the evaluation assigned to the service connected flatfoot, bilateral with hallux rigidus," and addressed the issue under that characterization in the February 2010 SOC.  The Veteran's April 2010 VA Form 9 substantive appeal then expressed a desire to seek "an earlier effective date."

The Board recognizes that the Veteran's intentions appear to have centered around a desire for an expanded period of a temporary total disability rating and also for increased disability compensation for stages beyond the time of the temporary total disability rating.  The Board has attempted to ensure that the entirety of the Veteran's claims and appeals are processed appropriately, including through the referral of the claim for service connection for a knee disability secondary to the foot disability (in the introduction section of this decision) as well as the remand of the increased rating issue directing appropriate issuance of an SOC properly addressing it.  However, the AOJ characterizes the issue on appeal, in the only SOC for this appeal, as one seeking "an earlier effective date for the evaluation of flatfoot" and this presents confusion in this case.  To clear up confusion and ensure that all aspects of the appeal indicated by the AOJ's characterization are formally resolved, the Board has considered whether an earlier effective date is warranted for the 30 percent disability rating assigned for the Veteran's bilateral foot disability beyond the extent (separately addressed in the remand section, below) of the Veteran's attempt to appeal for increased staged ratings for the period arising from his June 2008 increased rating claim.  For the bilateral foot disability at issue, the only effective date assignment that has occurred outside of the period on appeal arising from the June 2008 increased rating claim is the original effective date assigned (May 27, 1993) in the February 1994 grant of service connection and initial 30 percent rating.

As discussed during the Veteran's January 2015 Board hearing, to the extent that the AOJ's characterization of the issue contemplates the claim as one seeking an earlier effective date for the disability rating assigned for the bilateral foot disability (beyond the claim for increased staged ratings addressed in the remand section, below), there is no basis in law for a free-standing earlier effective date claim from matters addressed in final and binding rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a 'freestanding' earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Id.  The Rudd Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

Thus, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining a 'freestanding claim' without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The Board again emphasizes that this denial pertains only to the matter of revising the May 23, 1993 effective date for a 30 percent rating assigned in the February 1994 RO rating decision and does not affect the claim for increased ratings on appeal arising from the June 2008 claim.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary with respect to the earlier effective date claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The claim of entitlement to an effective date earlier than May 27, 1993, for the award of a 30 percent disability rating for bilateral flatfoot is dismissed.



REMAND

In June 2008, the Veteran filed a claim seeking an increased disability rating for his bilateral flatfeet.  A September 2008 RO rating decision denied the Veteran's claim for an increased rating for bilateral flatfeet.  In March 2009, the Veteran continued to pursue an increased rating for bilateral flatfeet by contacting the RO and providing notice that he had been scheduled for an upcoming surgery for his flatfoot disability and that the disability (and surgery) rendered him unable to maintain his employment.  The information presented by the Veteran within a year of the September 2008 denial may be reasonably understood as new and material evidence in support of the claim for an increased disability rating for the bilateral foot disability; the September 2008 decision is not final, and the increased rating claim remained pending.  See 38 C.F.R. §§ 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An April 2009 RO rating decision denied a temporary total rating due to the foot disability.  The Veteran filed a notice of disagreement with this decision in June 2009.  A June 2009 RO rating decision then granted a 100 percent rating effective from April 3, 2009 to May 31, 2009; the decision expressly denied entitlement to a rating in excess of 30 percent after June 1, 2009 (and implicitly denied any otherwise increased rating for any other period).  In December 2009, the Veteran filed an NOD (disagreeing with the limited extent of the grant, seeking a higher rating for a greater period of time) with the June 2009 RO decision.

In February 2010, the RO issued an SOC addressing the matter as a claim for an earlier effective date; the Board finds that the SOC characterizes the issue in a manner that does not fully contemplate the Veteran's pending appeal.  The Board finds that the Veteran's NODs effectively initiated an appeal for increased staged ratings for the bilateral flatfoot disability (arising from his June 2008 claim) and the full extent of that issue does not appear to have been contemplated by the February 2010 SOC.

As of this time, the appeal on the issue of entitlement to an increased rating for bilateral flatfoot has yet to be fully addressed with an SOC.

The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that corrective action is necessary to provide the Veteran's appeal for increased staged ratings for the bilateral foot disability with appropriate consideration and due process.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  As discussed in the introduction, above, the Board finds that a claim for a TDIU rating has been raised by the record in connection with his seeking an increased rating for his bilateral foot disability.  The AOJ shall have the opportunity to address the TDIU issue together with the increased rating issue remaining on appeal with the issuance of the required SOC during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issues of (1) entitlement to increases in the 'staged' ratings assigned for bilateral flatfoot with hallux rigidus (currently rated 30 percent disabling prior to April 3, 2009; 100 percent disabling from April 3, 2009 to June 1, 2009; and 30 percent disabling from that date) arising originally from his June 2008 claim, and (2) entitlement to a TDIU.  In completing the development of evidence associated with issuance of the SOC, the AOJ should note that the Veteran reportedly underwent a recent foot surgery on VA Fee Basis in or around February 2015, and received VA medical treatment in Charleston, South Carolina prior to February 2012 and in Decatur, Georgia from February 2012.

To perfect an appeal of these issues to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


